Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Sarah  Schlotter, PhD. on 06-23-21.
1.	(Previously Presented) A method of operating a system that includes a multi-level quantum system dispersively coupled to a first quantum mechanical oscillator and a second quantum mechanical oscillator, the method comprising:
applying a first drive waveform to the multi-level quantum system;
applying one or more second drive waveforms to the first quantum mechanical oscillator to implement a first logical qubit;
applying one or more third drive waveforms to the second quantum mechanical oscillator to implement a second logical qubit; and 
measuring a state of the multi-level quantum system by using a readout resonator coupled to the multi-level quantum system, wherein:
the first drive waveform, the one or more second drive waveforms, and the one or more third drive waveforms are together configured to perform a quantum logic gate between the first logical qubit and the second logical qubit, and
measuring the state of the multi-level quantum system by using the readout resonator comprises measuring an amplitude and a phase of a signal output by the readout resonator.

2-3.	(Canceled) 

4.	(Original) The method of claim 1, wherein:

the one or more second drive waveforms are configured to coherently add or remove energy to or from the first quantum mechanical oscillator conditional on a state of the multi-level quantum system, and
the one or more third drive waveforms are configured to coherently add or remove energy to or from the second quantum mechanical oscillator conditional on the state of the multi-level quantum system.

5.	(Original) The method of claim 4, wherein the state of the multi-level quantum system is a superposition of a ground state and a first excited state.

6.	(Original) The method of claim 5, wherein the one or more second drive waveforms and one or more third drive waveforms are configured to coherently add or remove energy conditional on whether the multi-level quantum system is in the ground state or in the first excited state.

7.	(Original) The method of claim 5, wherein the one or more second drive waveforms consist of a single drive waveform with a bandwidth smaller than a dispersive frequency shift of the first quantum mechanical oscillator associated with a transition between the ground state and the first excited state of the multi-level quantum system.

8.	(Original) The method of claim 1, wherein applying the one or more second drive waveforms comprises:
applying an initial drive waveform to the first quantum mechanical oscillator that coherently adds or removes energy to or from the first quantum mechanical oscillator;
waiting for a predetermined time subsequent to application of the initial drive waveform; and


9.	(Original) The method of claim 1, wherein prior to application of the first drive waveform, the multi-level quantum system, the first quantum mechanical oscillator, and the second quantum mechanical oscillator are in respective ground states.

10.	(Original) The method of claim 4, further comprising:
applying a fourth drive waveform to the multi-level quantum system, the fourth drive waveform configured to change the state of the multi-level system conditional on a state of the first quantum mechanical oscillator and a state of the second quantum mechanical oscillator.
	
11.	(Original) The method of claim 1, further comprising measuring joint parity of the first quantum mechanical oscillator and second quantum mechanical oscillator.

12.	(Currently Amended) The method of claim [[11]] 10, wherein measuring joint parity of the first quantum mechanical oscillator and the second quantum mechanical oscillator comprises:
applying a fifth drive waveform to the multi-level quantum system;
waiting for a first predetermined time subsequent to application of the fifth drive waveform;
applying a sixth drive waveform to the multi-level quantum system; 
waiting for a second predetermined time subsequent to application of the sixth drive waveform; and
applying a seventh drive waveform to the multi-level quantum system. 

13.	(Canceled) 

1, wherein the readout resonator is capacitively coupled to the multi-level quantum system and wherein the readout resonator is further coupled to a transmission line.

15.	(Canceled)

16.	(Original) The method of claim 1, wherein 
    PNG
    media_image1.png
    24
    65
    media_image1.png
    Greyscale
, 
where 
    PNG
    media_image2.png
    24
    27
    media_image2.png
    Greyscale
 is a dispersive frequency shift of the first quantum mechanical oscillator associated with a transition between a ground state of the multi-level quantum system and a first excited state of the multi-level quantum system, and
where 
    PNG
    media_image3.png
    24
    27
    media_image3.png
    Greyscale
 is a dispersive frequency shift of the second quantum mechanical oscillator associated with the transition between the ground state of the multi-level quantum system and the first excited state of the multi-level quantum system.

17.	(Original) The method of claim 1, wherein the multi-level quantum system is a superconducting transmon.

18.	(Original) The method of claim 1, wherein the first quantum mechanical oscillator and the second quantum mechanical oscillator are resonator cavities.

19.	(Currently Amended) A circuit quantum electrodynamics system, comprising:
a multi-level quantum system; 
a first quantum mechanical oscillator configured to store quantum information and dispersively coupled to the multi-level quantum system; 
a second quantum mechanical oscillator configured to store quantum information and dispersively coupled to the multi-level quantum system;
at least one electromagnetic radiation source configured to apply independent electromagnetic pulses to the multi-level quantum system, to the first quantum mechanical oscillator, and to the second quantum mechanical oscillator; and
,
wherein the at least one electromagnetic radiation source is configured to:
produce a superposition of states of the multi-level quantum system; and
coherently add or remove energy to or from the first and second quantum mechanical oscillators conditional on a state of the multi-level quantum system.

20.	(Canceled) 

21.	(Original) The system of claim 19, wherein the multi-level quantum system is a nonlinear quantum system.

22.	(Original) The system of claim 21, wherein the nonlinear quantum system comprises:
a Josephson junction comprising a first superconducting portion, a second superconducting portion, and an insulating portion, wherein the first superconducting portion and the second superconducting portion are physically separated by the insulating portion; 
a first antenna electrically connected to the first superconducting portion;
a second antenna electrically connected to the first superconducting portion; and
a third antenna electrically connected to the second superconducting portion.

23.	(Original) The system of claim 22, wherein the first quantum mechanical oscillator is dispersively coupled to the nonlinear quantum system via the first antenna, and wherein the second quantum mechanical oscillator is dispersively coupled to the nonlinear quantum system via the second antenna.

24.	(Original) The system of claim 19, wherein the multi-level quantum system is a superconducting transmon.

25.	(Original) The system of claim 19, wherein the first quantum mechanical oscillator and the second quantum mechanical oscillator are resonator cavities.

26.	(Previously Presented) The system of claim 19, wherein the readout resonator is a stripline readout resonator.

27.	(Currently Amended) The system of claim [[19]] 31, wherein at least one of the first drive waveform, the one or more second drive waveforms, and the one or more third drive waveforms are produced by a field programmable gate array (FPGA).

28.	(Currently Amended) A nonlinear quantum device comprising:
a Josephson junction comprising a first superconducting portion, a second superconducting portion, and an insulating portion, wherein the first superconducting portion and the second superconducting portion are physically separated by the insulating portion; 
a first antenna electrically connected to the first superconducting portion;
a second antenna electrically connected to the first superconducting portion; 
a third antenna electrically connected to the second superconducting portion; and
a readout resonator capacitively coupled to the third antenna, wherein:
the first antenna is dispersively coupled to a first quantum mechanical oscillator and the second antenna is dispersively coupled to a second quantum mechanical oscillator, and
the Josephson junction is disposed outside of the first and second quantum mechanical oscillators.

29.	(Original) The nonlinear quantum device of claim 28, wherein the first antenna, the second antenna and the first superconducting portion intersect at a single location.

30.	(Previously Presented) The nonlinear quantum device of claim 28, wherein the readout resonator is a metallic strip.

31.	(Currently Amended) The system of claim 19, wherein the at least one electromagnetic radiation source is configured to:
produce the superposition of states of the multi-level quantum system by applying a first drive waveform to the multi-level quantum system, the first drive waveform configured to produce [[a]] the superposition of states of the multi-level quantum system; and
coherently add or remove energy to or from the first and second quantum mechanical oscillators conditional on a state of the multi-level quantum system by:
applying one or more second drive waveforms to the first quantum mechanical oscillator, the one or more second drive waveforms configured to coherently add or remove energy to or from the first quantum mechanical oscillator conditional on a state of the multi-level quantum system; and
applying one or more third drive waveforms to the second quantum mechanical oscillator, the one or more third drive waveforms configured to coherently add or remove energy to or from the second quantum mechanical oscillator conditional on the state of the multi-level quantum system.

32.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner and applicants’ representative agreed to further define claims 19 , 28 and 31 with regards the readout resonator being capacitively coupled to the multi-level quantum system with the attendant elements associated with applying a radiation source for achieving superposition and/or coherently add/remove energy in the quantum oscillators, for example.in addition to all else claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849